EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the word “KEYBOARD” is misspelled in Fig. 3 (see “KEYBORD” in S109).  
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations “the determiner selects, from the software keyboard in the split form and the software keyboard in the partial form, one software keyboard free from overlap with the plurality of fields” and “the determiner selects, from the software keyboard in the split form and the software keyboard in the partial form, one software keyboard having a smaller area overlapping with the plurality of fields” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Allowable Subject Matter
Claims 4-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4: The closest prior art of record is Zhu et al (WO 2019178865 A1). Although Zhu et al disclose a split keyboard in the Fig. 8 embodiment and a non-split keyboard in the Fig. 14b embodiment, and further disclose that “the size of the screen and the size of the soft keyboard may be determined based on a specific situation of the terminal” [0105], a person of ordinary skill in the art would not have had reason to modify Zhu et al for a determiner to select, from the software keyboard in the split form and the software keyboard in the partial form, one software keyboard free from overlap with the plurality of fields.
Regarding claim 5: The closest prior art of record is Zhu et al (WO 2019178865 A1). Although Zhu et al disclose a split keyboard in the Fig. 8 embodiment and a non-split keyboard in the Fig. 14b embodiment, and further disclose that “the size of the screen and the size of the soft keyboard may be determined based on a specific situation of the terminal” [0105], a person of ordinary skill in the art would not have had reason to modify Zhu et al for a determiner to select, from the software keyboard in the split form .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewbel et al (US Pat. No. 9244604 B1) teach that “the area of a control on the touch sensor may be larger when operated in a high vibration or motion environment, such as on a train, walking, and so forth. Additionally or alternatively, the position of control areas may dynamically change to adjust to the user” [ABST]. See Figs. 1, 3, and 5-6, for example.
In Guerrero et al (US 20210303147 A1), “FIG. 2B illustrates one embodiment of a methodology 250 that may be optionally employed to adjust the displayed size of an on-screen touch keyboard or touchscreen numeric keypad that has been previously selected according to methodology 200 of FIG. 2A, i.e., to account for actual available active display area 120 of touchscreen display 110” [0060]; however, this reference was filed after Applicant’s filing date.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
02/25/2022